Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

          Applicant’s election without traverse of invention Group II in the reply filed on 8/22/2022 is acknowledged.  In light of the allowable subject matter of claim 1, claims 2, 11 and 14-16 directed to non-elected invention groups and depending from claim 1 have been rejoined and examined for patentability.

Objection to the Specification
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0044], reference elements “SB”, minST”, “maxST”, “nsoll”, “ST”, “BM1”, “BM2”, “AS”, “AS’”, “ZU1”, “ZU1’” and “maxnsoll2” should each be placed within parentheses so as to avoid confusion with other numbers or characters which appear in the specification.  
(2) Any paragraph of the specification containing reference elements should be  amended accordingly.   
(3) In paragraph [0046], lines 5-6 do not agree Fig.2.  In dashed line shown on the left in Fig.2, the increase (ZU1’) starts from a 4% start setting (SAS’) but does not end with 75% setting (ST). 
Appropriate correction is required.
Claim Objection 
Claims 6, 8 and 9 are objected to because of the following informalities:
(1) In claim 6, line 4, “a maximum” should read --the maximum--.  Note lines 16-17 of claim 1.
(2) In claims 8 and 9, line 3, “a minimum” should read --the minimum--.  Note line 15 of claim 1.   
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(a)
1.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
2.       Claims 1-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
            (1) In claims 1 and 17, the limitation cited at lines 12-14 of the claims does not agree with Fig.2.  The support for the claimed limitation can be found in paragraph [0044], lines 12-16 of the specification.  Fig.2 shows a first operating mode (BM1), wherein the target speed (nsoll) appears to increase over at least one segment (AS) from 0 (i.e. a minimum setting minST) rather than a minimum of 0.5 times the adjustment range (SB) as the setting (ST) increases (shown by a continuous line ZU1).  Fig.2 fails to show the unspecified increase (unclear if it’s of target speed or of speed) changes over the segment (AS) by a maximum of 60%.
          (2) In claims 1 and 17, the limitation cited at lines 15-17 of the claims does not agree with Fig.2.  The support for the claimed limitation can be found in paragraph [0044], lines 16-19 of the specification.  Fig.2 shows a second operating mode (BM2), wherein the target speed from a maximum of 50% of the adjustment ranged (SB) is more than the maximum target speed (maxnsoll2, 13500 rpm).            

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claims 1 and 17, line 14, “the increase” is indefinite.  Is it the increase of the target speed or of the setting?
          (2) In claims 3 and 5, line 5, “the increase” is indefinite.  Is it the increase of the target speed or of the setting?
          (3) In claim 5, line 6, “the setting” is vague and indefinite.  Does it refer to the one cited at line 10 of claim 1 or at line 3 of claim 5?  It is suggested “the setting increases” be changed to --the setting increases from the start setting--.
          (4) In claim 13, line 4, “the increase” is indefinite.  Is it the increase of the target speed or of the setting?

Claim Interpretation – 35 U.S.C. 112(f)
1.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
2.       Claim limitations “motor operating element” (cited in claim 11), “motor operating element return element” (cited in claim 14) and “output device” (cited in claim 16) have been interpreted under 35 U.S.C. 112(f) because they use generic placeholders “motor operating element”, “motor operating element return element” and “output device” coupled with functional language “for setting an electric variable”, “for applying a force to the motor operating element” and “to output user-perceivable information”, respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  The terms “motor operating element”, “motor operating element return element” and “output device” are generic placeholders and are not recognized as the names of a structure but are merely substitutes for the term "means".
Since the claim limitations invoke 35 U.S.C. 112(f), claims 11, 14 and 16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Indication of Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) set forth in this Office action.

Remarks
          In the European search reported cited in the 3/19/2021, it is said DE 10 2018 125808 (U.S. Patent Application Publication No. 2019/0115772 being its English equivalent).  The ‘772 document shows a hand-portable garden, forestry and/or construction processing device (2) comprising: a cutting tool (3) designed for cutting through an item to be processed; an electric drive motor (10) designed for driving the cutting tool (3); a motor operating element (25) user-adjustable over an adjustment range from a minimum setting (i.e. low speed) to a maximum setting (i.e. high speed, see paragraph [0231]); and a control device (36) designed for controlling a target speed of the drive motor (10) in accordance with a setting of the motor operating element (25) in a first operating mode (i.e. low speed mode) and a second operating mode (i.e. high speed mode) substantially as claimed.  However, the ‘772 document fails to disclose that in the first operating mode (i.e. low speed mode), the target speed increases over at least one segment from a minimum of 0.5 times the adjustment range as the setting increases, wherein the increase changes over the segment by a maximum of 60%, and in the second operating mode (i.e. high speed mode), the target speed is a minimum of 0.9 times a maximum target speed of the second operating mode as the setting increases from a maximum of 50% of the adjustment range.
            The other two documents, namely DE 10 2017 118216 (corresponding to U.S. Patent Application Publication No. 2018/0048252) and DE 10 2012 214975 (corresponding to U.S. Patent Application Publication No. 2015/0229256) cited in the 3/19/2021 IDS, also fail to show that in the first operating mode, the target speed increases over at least one segment from a minimum of 0.5 times the adjustment range as the setting increases, wherein the increase changes over the segment by a maximum of 60%, and in the second operating mode, the target speed is a minimum of 0.9 times a maximum target speed of the second operating mode as the setting increases from a maximum of 50% of the adjustment range as required by claim 1.
         
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724